DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed on 18 Nov 2020 has been entered. Claims 1-3, 5-6 and 8-18 remain pending in the application. Applicant’s amendments to the specification, and the Claims overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 18 August 2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14-16 depend on cancelled Claim 7 and are therefore all unclear.  For purposes of examination, Claims 14-16 will be interpreted as being dependent on Claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8, and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nozawa et al (US 4,530,449) in view of Bocquet et al (US 3,533,865) in further view Cornea et al (US 2004/0118459).
Regarding Claim 1, Nozawa et al disclose a method for producing a valve housing (at 47) having a plastic body (while the specification is moot to the material of the body, the hatching shown in the drawings indicates the body is plastic; see MPEP 608.02) having at least one fluid opening (36a) which is protected against passage of dirt by means of a screen (48), the method comprising the following steps: - providing the plastic body (47) having the at least one fluid opening (36a); - fixing the screen (48) to the plastic body (47) by melting a plastic body surface of the plastic body in a fixing area by externally applying ultrasound (Col 7, lines 61-64) and where the screen (48) is made of a material which at least partially melts during application of ultrasound and wherein the application of ultrasound causes a material-bonded welded connection to be produced between the screen (48) and the plastic body (48; Col 7, lines 61-64) but is moot to providing a melted plastic body surface, applying contact pressure to the screen to press the screen against the fixing area; and - cooling the fixing area, thus resolidifying the melted plastic body surface, where the screen is band-shaped and is laid around the plastic body, across a circumferential angle of at least 90deg around the plastic body, prior to the application of ultrasound.
 Bocquet et al teaches an ultrasonic welding process, where the plastic body is melted (via 1), applying contact pressure to the work piece (the screen is disclosed by Nozawa et al) to press the work 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nozawa et al to incorporate the teachings of Bocquet et al to applying contact pressure to the screen to press the screen against the fixing area; and cooling the fixing area, thus resolidifying the melted plastic body surface.  Doing so would be applying a known technique (ultrasonic welding) to a known device/method (the filter screen of Nozawa et al) ready for improvement to yield predictable results (to securely affix the filter to the body).
Cornea et al teach a valve housing (Figure 1) where the screen is band-shaped (12; Paragraph 12) and is laid around the plastic body, across a circumferential angle of at least 90deg around the plastic body (Figure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nozawa et al, as modified by Bocquet et al to incorporate the teachings of Cornea et al to teach where the screen is band-shaped and is laid around the plastic body, across a circumferential angle of at least 90deg around the plastic body, prior to the application of ultrasound.  Doing so would be combining prior art elements according to known methods (the valve body of Nozawa et al and the valve body of Cornea et al) to yield predictable results (to secure a filter on a valve body).
Regarding Claim 2, Bocquet et al teach where ultrasound is applied via the screen (48; disclosed by Nozawa et al) by means of a contact ram for applying contact pressure to the screen (from 1 of Bocquet et al), at the same time as the screen (48; disclosed by Nozawa et al) is being pressed against the fixing area (on 47 of Nozawa et al).  
Regarding Claim 3, Bocquet et al teach where the contact ram has a contact surface which serves to come into contact with the screen (48; disclosed by Nozawa et al) and which is shaped to 
Regarding Claim 5, Nozawa et al disclose where the screen (48) is sunk into, and partially embedded in, the molten material of the fixing area (Col 7, lines 61-64).  
Regarding Claim 6, Nozawa et al, as modified by Bocquet et al, teach all essential elements of the current invention as discussed above including the screen (48) being fixed to said fixing areas (on 47) by the application of ultrasound (Col 7, lines 61-64), but fails to expressly teach where the screen is disposed above an outer circumferential groove which has the at least one fluid opening, and fixing areas are formed on both groove sides of the plastic body on each ring shoulder. 
Cornea et al teach a valve housing (Figure 1) where a screen (12) is disposed above an outer circumferential groove (between 6 and 7) which has at least one fluid opening (3) and fixing areas are formed on both groove sides of the body (8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nozawa et al, as modified by Bocquet et al to incorporate the teachings of Cornea et al to teach where the screen is disposed above an outer circumferential groove which has the at least one fluid opening, and fixing areas are formed on both groove sides of the plastic body on each ring shoulder.  Doing so would be combining prior art elements according to known methods (the valve body of Nozawa et al and the valve body of Cornea et al) to yield predictable results (to secure a filter on a valve body).
Regarding Claim 8, Nozawa et al disclose where the plastic body (47) is made of glass fiber reinforced plastic or of plastic free of glass fibers (where the plastic body is inherently either made with or without glass fibers).  
Regarding Claim 13, Cornea et al teach where the at least one fluid opening (3) comprises multiple fluid openings, distributed across the circumference, and wherein the outer circumferential groove (Figure 1) is configured as a fully circumferential ring channel (Figure 1).  
Regarding Claims 14-16, Cornea et al teach where the circumferential angle is at least 180, at least 270, or at least 360 (Para 12 and the Figure shows an angle of 360 degrees which reads on each limitation).  
Claims 9-11 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nozawa et al (US 4,530,449) in view of Bocquet et al (US 3,533,865) in further view Cornea et al (US 2004/0118459) in further view of Siegel (US 6,084,493).
Regarding Claim 9, Nozawa et al, as modified by Bocquet et al teach the valve according to Claim 1 where the valve housing (47) having a plastic body (while the specification is moot to the material of the body, the hatching shown in the drawings indicates the body is plastic; see MPEP 608.02) having at least one fluid opening (36a) which is protected against passage of dirt by means of a screen (48), a vent port and/or a pressure port and/or a working port assigned to said fluid opening (36a, where 36a is subject to fluid pressure and is therefore at least a pressure port), wherein the screen (48) is fixed to a fixing area (at 47) of the plastic body surface (47), said fixing area (at 47) having been molten by application of ultrasound and resolidified (Col 7, lines 61-64), but fails to expressly disclose where the screen is band-shaped and is laid around the plastic body, across a circumferential angle of at least 90deg around the plastic body, prior to the application of ultrasound and wherein the screen is made of plastic material.
Cornea et al teach a valve housing (Figure 1) where the screen is band-shaped (12; Paragraph 12) and is laid around the plastic body, across a circumferential angle of at least 90deg around the plastic body (Figure).
Siegel teaches a valve (Figure 1) with a screen (54) made of plastic material (Col 3, lines 20-21). 
In re Leshin, 125 USPQ 416.
Regarding Claim 10, Nozawa et al discloses where the valve has a valve body (at least at 36) in the valve housing (1).  
Regarding Claim 11, Nozawa et al, as modified by Bocquet et al, teach all essential elements of the current invention as discussed above including the screen (48) being fixed to said fixing areas (on 47) by the application of ultrasound (Col 7, lines 61-64), but fails to expressly teach where the screen is disposed above an outer circumferential groove which has the at least one fluid opening, and fixing areas are formed on both groove sides of the plastic body on each ring shoulder. 
Cornea et al teach a valve housing (Figure 1) where a screen (12) is disposed above an outer circumferential groove (between 6 and 7) which has at least one fluid opening (3) and fixing areas are formed on both groove sides of the body (8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nozawa et al, as modified by Bocquet et al to incorporate the teachings of Cornea et al to teach where the screen is disposed above an outer circumferential groove which has the at least one fluid opening, and fixing areas are formed on both groove sides of the plastic body on each ring shoulder.  Doing so would be combining prior art elements according to known methods (the valve body of Nozawa et al and the valve body of Cornea et al) to yield predictable results (to secure a filter on a valve body).
Regarding Claim 17, Nozawa et al discloses where the fluid opening (36a) is a wall-side fluid opening (Figure 1) and wherein the screen is embedded in and/or welded to the fixing area (Figure 1).  
Regarding Claim 18, Cornea et al teach where the at least one fluid opening (3) comprises multiple fluid openings, distributed across the circumference, and wherein the outer circumferential groove (Figure 1) is configured as a fully circumferential ring channel (Figure 1).  
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nozawa et al (US 4,530,449) in view of Bocquet et al (US 3,533,865) in further view Cornea et al (US 2004/0118459) in further view of Bartussek et al (US 6,244,295).
Regarding Claim 12, Nozawa et al, as modified by Bocquet et al teach all essential elements of the current invention as discussed above except where the plastic body is an injection molded plastic body.
Bartussek et al teach a valve body (12) that if formed of injection-molded plastic (Col 4, lines 11-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nozawa et al, as modified by Bocquet et al to incorporate the teachings of Bartussek et al to provide for a plastic body that is an injection molded plastic body.  Doing so would be use of known technique (injection molding) to improve similar devices (plastic valve parts) in the same way.
Response to Arguments
Applicant's arguments filed 18 Nov 2020 have been fully considered but they are not persuasive.
First, Applicant argues that Nozawa et al teaches away from the claimed invention, since Nozawa et al teaches an unsecure positioning of the screen filter.  However, this argument is unpersuasive as Claims are rejected in view of Nozawa et al in further view of Bocquet et al and Cornea et al.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
.
In response to applicant's argument that Bocquet et al is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Bocquet et al is directed to ultrasonic welding of plastic material which is reasonably pertinent to the particular problem with which the application was concerned (ultrasonic welding of plastic materials).
Therefore, Applicant’s arguments are unpersuasive.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto. gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE GARDNER/
Examiner, Art Unit 3753
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753